DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 Applicant's submission filed on September 22, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-10, 16-21 and 23 are currently pending. No claims are amended. Claims 11-15 and 22 are cancelled.  

Specification
The substitute specification filed September 22, 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the statement as to a lack of new matter under 37 CFR 1.125(b) is missing.



Claim Objections

Claim 2 recites the term “intevertebral”
Claims 3 and 9 recite the term “invertebral”.
It appears these terms should be spelled “intervertebral”.
  Appropriate correction is appreciated.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Rejection Maintained
Claims 1-10, 16-21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
 “…wherein in the manipulating step the fibroblasts are not subjected to:
Natural or synthetic scaffolds…”
	It is noted that any negative limitation or exclusionary proviso must have basis in the original disclosure (see MPEP 2173.05(i)).  There is no disclosure of the fibroblasts being subjected to, or not being subjected to, natural or synthetic scaffolds in any of Provisional application 61/557,479, Provisional application 61/691,391, PCT/US2012/64101 and the instant application, 14/357,558.
The limitation that in the manipulating step the fibroblasts are not subjected to natural or synthetic scaffolds is not supported by the original disclosure; therefore the limitation is considered new matter. 
	The limitation that in the manipulating step the fibroblasts are not subjected to natural or synthetic scaffolds was introduced in amended claims 1 and 23, amended on 12/31/2020. 
	An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).  Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Amendment/Remarks
Rejection under 35 USC 112(a):
	As to Applicant’s remarks regarding the incorporation by reference of the essential material disclosed in U.S. Patent Application Serial No. 12/775,720, as 
	In response, it is acknowledged that essential material may be incorporated into the specification of the instant application, however, in addition to the statement by the applicant or a practitioner representing the applicant, that the material being inserted is the material previously incorporated by reference, applicant, or a practitioner representing the applicant, must also state that the amendment contains no new matter.  See 37 CFR 1.57(g). The statement that the amendment to the specification contains no new matter is not present in Applicant’s reply.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Rejection Withdrawn
RE: Rejection of Claims 1-10 and 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thorne:
As to claims 1-10 and 16-21, Applicant’s arguments, see Applicant’s Remarks (page 9 first full paragraph), filed September 22, 2021, with respect to the transitional phrase “…consisting of the steps of…” and Thorne’s teaching as a whole regarding the inclusion of injecting a biocompatible matrix or biocompatible polymeric compound in 

Rejection Maintained
Claim 23 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thorne et al., (US 2009/0181092; previously cited) (“Thorne”).
Thorne is directed to methods for repairing damaged or degenerated synovial joints or spinal discs by injecting a biocompatible matrix comprising a plurality of cells, such as dermal fibroblasts (Abstract; paragraphs [0005] and [0037]-[0038]; Claims 1, 3 and 4).
Regarding claim 23, Thorne (paragraph [0039]) teaches an embodiment of the invention wherein the cellular additive (e.g. dermal fibroblasts) (claim 4, paragraphs [0038] and [0043]) are injected alone, and thereafter fibrin, or other in situ curable, is injected.
Thorne (paragraphs [0040]-[0041]) further teaches obtaining fibroblasts from a skin biopsy wherein the epidermis and subcutaneous fat tissue are removed from the dermis so the resulting cell culture is free of non-fibroblast cells.  The dermal tissue is placed on the dry surface of a tissue culture flask for 5-10 minutes to promote attachment prior to the addition of culture medium.  Additional culture medium is added to the flask after 24 hours of incubation. The fibroblasts can be treated with a brief exposure to EDTA-trypsin in order to promote growth.  The fibroblast cell line is generally established in 2 to 3 weeks and thereafter the initial culture can be expanded in vitro culture, such as attaching to the dry surface of the culture vessel, addition of culture medium, exposure to EDTA-trypsin and expansion in additional culture vessels.
Therefore, Thorne’s method consists of (1) manipulating the fibroblasts during in vitro culture prior to delivery and (2) subsequently delivering by injection the manipulated fibroblasts to spinal discs (a joint), specifically delivery into the nucleus pulposus or within the annulus fibrosus of the spinal disc (paragraphs [0016] and [0054]), thus meeting the limitations of claim 23.
As to claim 23 and the limitation “wherein in the manipulating step the fibroblasts are not subjected to:
Natural or synthetic scaffolds,
Exogenously provided matrix molecules, and
Exogenously provided mechanical strain that comprises intermittent hydrostatic pressure or shear fluid stress”,
 it is noted that Thorne’s teaching at paragraphs [0040]-[0041] does not teach the use of natural or synthetic scaffolds during the in vitro culture, does not teach the addition of exogenous matrix molecules during the in vitro culture and does not teach the use of intermittent hydrostatic pressure or shear fluid stress during the in vitro culture, thus it is considered, absent evidence to the contrary, that Thorne’s method does not subject the in vitro culture of fibroblasts to natural or synthetic scaffolds, exogenous matrix molecules or intermittent hydrostatic pressure or shear fluid stress as recited in claim 23.
wherein the manipulated cells are delivered to the joint of the individual in the absence of removing part or all of the joint”, it is noted that Thorne’s Example 2 teaches treating a 66 year old patient suffering from degenerative disc disease wherein the patient received the therapeutic injection into the L2/L3 and L3/L4 discs to treat the disc pain wherein there was no partial or complete discectomy performed prior to injection (removal of part or all of the joint).  Thus, Thorne does render obvious injection to the joint in the absence of removing part or all of the joint, that is, Thorne teaches the limitation required by the current claims and as this limitation is found in one reference it is held that injection to the joint in the absence of removing part or all of the joint, is within the scope of the teachings of Thorne, and thus renders the invention of claim 23 prima facie obvious. The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to perform the injection to the joint in the absence of removing part or all of the joint.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Thorne.
Further regarding claim 23, step (b), and the recitation “consisting essentially of fibroblasts”, it is first noted that Thorne’s teaching at paragraph [0039] teaches specifically delivering one cell type, i.e. fibroblasts.  Thorne’s claims 3 and 4 likewise are directed to the delivery of one cell type, i.e. dermal fibroblasts.
It is further noted the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention (MPEP 2111.03).

	 “A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format.” PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”).  
	It is noted that the instant specification (paragraph [0028]), regarding the phrase “consisting essentially of” does not provide a basis to conclude that the inclusion of a fibrin matrix/biocompatible matrix with the injected dermal fibroblasts would in vivo).
	If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) (“Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language.”). 
Further regarding claim 23 and the limitation directed to the differentiation of the dermal fibroblasts into chondrocyte-like cells in vivo, it is noted that Thorne delivers the fibroblasts to a vertebral joint wherein the cells are necessarily subjected to natural/in vivo mechanical strains over a time.  It is noted that instant specification paragraph [0037] discloses that the micro-environment of the intervertebral disc is conducive for chondrocytic differentiation. Hydrostatic loading, hypoxia, cell to cell interaction with resident chondrocytic cells in the disc and other biochemical environments in the intervertebral disc may facilitate differentiation from fibroblast to chondrocytic cells.  Therefore, the delivery of the fibroblast cell construct to the In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004). MPEP 2112.01

New ground(s) of Rejection
Claims 1, 5, 16-21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song et al., (US 2010/0055080, published March 4, 2010; see PTO-892) (“Song”), in view of Vadala et al., (Journal of Tissue Engineering and Regenerative Medicine, 2012; 6: 348-355; see PTO-892) (“Vadala”), and Orozco et al., (Transplantation, Vol. 92, No. 7, October 15, 2011; see PTO-892) (“Orozco”), as evidenced by Camplejohn et al., (Histochemistry, Abstract, 1988; 89(2): 185-188; see PTO-892) (“Camplejohn”).

Regarding claims 1 and 23, Song (Example II, paragraph [0138]) teaches an embodiment of the invention for the regeneration of rabbit articular cartilage defects.  Song teaches making partial and complete cartilage defects in knee joints of New Zealand white rabbits (paragraph [0132]), and thereafter 0.3 ml of 106 cells/ml of the NIH 3T3-TGF-β1 fibroblasts (transfected with TGF-β1 cDNA) were injected intraarticularly into knee joints (i.e. delivering by injection). The joints were examined 2 to 6 weeks after injection. In partially damaged cartilage, newly formed hyaline cartilage was found.  Specifically, two weeks after injection, hyaline cartilage appeared and six weeks after injection, the cartilage defects were covered by hyaline cartilage (FIG. 2). The thickness of the regenerated cartilage became thicker as time passed (FIG. 3). The injected cells secreted TGF-β1 which was assessed by immunohistochemical staining with TGF-β1 antibody (FIG. 3). 
As to claims 1 and 23 and the limitation that the fibroblasts are dermal fibroblasts, Song (Example IV, paragraph [0141]) further teaches an embodiment of the invention wherein human foreskin fibroblasts (hFSF), i.e. dermal fibroblasts, or hFSF- TGF-β1 fibroblasts were injected (i.e. delivering by injection) into the rabbit knee joints containing a partial cartilage defect on the femoral condyle. Fibroblasts (0.5 ml) were injected at a concentration of 2 x 106 per ml. Song teaches that cartilage regeneration was achieved six weeks post-injection (FIGS. 7 B, D, F, H).

Song (paragraphs [0129]-[0130]) teaches in vitro transfection of the TGF-β1 cDNA via the calcium phosphate method and standard in vitro cell culturing using DMEM (Dulbecco’s Modified Eagle’s Medium) prior to injection, which reads on “manipulating the fibroblasts in an in vitro culture prior to delivery to produce manipulated cells” (claims 1 and 23) and “delivering by injection the manipulated cells to a joint of an individual” (claim 1), as well as reading on “delivering by injection a composition consisting essentially of fibroblasts to a joint of an individual” (claim 23).
As to claims 1 and 23 and the limitation “wherein in the manipulating step the fibroblasts are not subjected to:
Natural or synthetic scaffolds,
Exogenously provided matrix molecules, and
Exogenously provided mechanical strain that comprises intermittent hydrostatic pressure or shear fluid stress”,
 it is noted that Song’s teaching at paragraphs [0129]-[0130] does not teach the use of natural or synthetic scaffolds during the in vitro culture, does not teach the addition of exogenous matrix molecules during the in vitro culture and does not teach the use of intermittent hydrostatic pressure or shear fluid stress during the in vitro culture, thus it is considered, absent evidence to the contrary, that Song’s method does not subject the in vitro culture of fibroblasts to natural or synthetic scaffolds, exogenous matrix 
Further regarding claims 1 and 23 and the limitation “wherein the manipulated cells are delivered to the joint of the individual in the absence of removing part or all of the joint”, it is noted that Song’s Examples II and IV teach treating joints having partial or complete defects that were created by a surgical knife (paragraph [0132]).  However, it is noted that the defects that were created by Song’s method are performed in order to create an animal model of the cartilage damage that is present in subjects suffering with degenerative osteoarthritis since the pathogenesis of this disease is the degeneration of cartilage.  Song, at paragraph [0132], specifically teaches that after creating the cartilage defect, the surgical site is closed prior to cell injection, and Song’s Examples II and IV do not further teach removing any part of the joint at the time of delivering the fibroblasts.
Vadala evidences that rabbit animal models of degenerative disc disease are created by stabbing intervertebral discs with a 16 gauge needle to create defects that model the cartilage damage that is present in subjects suffering from degenerative disc disease (Abstract and 2.3 Stab model of disc degeneration, page 350).  Thus, it is considered that Song’s method removes part of the joint cartilage in order to prepare an animal model that mimics the cartilage damage that is present in subjects suffering from joint degeneration.
Furthermore, Orozco is directed to a method for treating degenerative disc disease by injecting therapeutic cells (mesenchymal stem cells) into the intervertebral joints of patients suffering from degenerative disc disease in the absence of removing part or all of the joint (Abstract). Thus, Orozco has established it was well-known in the art at the time of the invention that, in clinical treatment methods, patients are treated 
Therefore, given Song’s method removes part of the joint cartilage in order to prepare an animal model that mimics the cartilage damage that is present in subjects suffering from joint degeneration and Orozco further teaches that, in clinical treatment methods, patients are treated by injection of the therapeutic cells without removing part or all of the degenerative joint, it would have been obvious to one of ordinary skill in the art at the time of the invention to deliver the therapeutic cells to the joint of the individual in the absence of removing part or all of the joint.
The person of ordinary skill in the art would have been motivated to use well-known clinical methods for treating degenerative joints by delivering the therapeutic fibroblasts to the joint in the absence of removing part or all of the joint, as taught by Orozco, for the predictable result of successfully treating degenerative joints without causing any additional damage to the joint tissue, thus meeting the limitation of claims 1 and 23.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Song, Vadala and Orozco because each of these teachings are directed at treatments for degenerative joint disease.
Further regarding claims 1 and 23 and the limitation directed to the differentiation of the dermal fibroblasts into chondrocyte-like cells in vivo, it is first noted that Song teaches cartilage production is achieved by delivering the fibroblasts to the knee joints and the instant specification (paragraph [0029]) discloses chondrocytes are cartilage producing cells. Thus, absent evidence to the contrary, given Song’s method produces cartilage, it is considered that Song’s method necessarily results in in vivo mechanical strains over a time.  It is noted that instant specification paragraph [0037] discloses that the in vivo micro-environment is conducive for chondrocytic differentiation. Hydrostatic loading, hypoxia, cell to cell interaction with resident chondrocytic cells in the in vivo joint environment and other biochemical factors facilitate differentiation from fibroblast to chondrocytic cells.  Therefore, the delivery of the fibroblast cells to the knee joint, as disclosed by Song, would necessarily expose the fibroblasts to the micro-environment that is conducive to facilitating differentiation of the fibroblasts to chondrocytic cells, thus meeting the limitations of claims 1 and 23.  Under the principles of inherency, when the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process and produce the identical or substantially identical product.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004). MPEP 2112.01
Regarding claim 5 and the limitation that the chondrocyte-like cells are further defined as cells that produce matrix molecules, it is noted that as discussed in vivo. 
A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product. 
Though Song does not state the fibroblasts and chondrocyte-like cells that are in the knee joints are cells that produce matrix molecules, the fact that Song carries out the same method steps as in the instant application means that any and all results of the method of Song, whether recognized at the time of publication or not, were inherently achieved by the reference method.
Furthermore, Song teaches the use of Safranin-O staining to positively identify the method results in production of cartilage (FIGs. 7D and 7F), and Camplejohn evidences that Safranin-O stains proteoglycans, i.e. matrix molecules.  Thus, Song’s method identifies the cells produce matrix molecules, thus meeting the limitation of claim 5.
As to claim 16, and the recitation that “wherein following delivery of the fibroblasts to the joint of the individual, a plurality of fibroblasts die”, it is noted that a whereby/wherein clause in a method claim “is not given weight when it simply expresses the intended result of a process step positively recited” (MPEP 2111.04).  As discussed above, Song teaches the same method step of delivering dermal fibroblasts to a joint of an individual, as disclosed in the instant specification (paragraph [0046]), 
As to claims 17 and 18, and the recitations “wherein death of the fibroblasts results in a cellular response from endogenous joint cells of the individual” and “wherein the cellular response comprises stimulation of growth of the endogenous joint cells of the individual”, it is noted that a whereby/wherein clause in a method claim “is not given weight when it simply expresses the intended result of a process step positively recited” (MPEP 2111.04).  As discussed above, Song discloses the method step of delivering dermal fibroblasts to a joint of an individual, as disclosed in the instant specification (paragraph [0046]), thus the method disclosed by Song would necessarily result in a cellular response from endogenous joint cells upon the death of the fibroblasts of the individual and the cellular response would comprise stimulation of growth of the endogenous joint cells of the individual.
As to claims 19 and 20, and the recitations of “wherein following delivery of the fibroblasts to the joint there is a cellular response from endogenous joint cells of the individual” (claim 19) and "wherein the cellular response comprises stimulation of growth of the endogenous joint cells of the individual" (claim 20), it is again noted that a whereby/wherein clause in a method claim “is not given weight when it simply expresses the intended result of a process step positively recited” (MPEP 2111.04).   As discussed above, Song discloses the method step of delivering dermal fibroblasts to a joint of an individual, as disclosed in the instant specification (paragraph [0046]), thus the method disclosed by Song would necessarily result in a cellular response from endogenous joint cells of the individual and the cellular response would comprise stimulation of growth of the endogenous joint cells of the individual.  The instant claims 
Regarding claim 21, and the recitation of “wherein following delivery of the fibroblasts to the joint of the individual, there is development of scar tissue in the joint", it is again noted that a whereby/wherein clause in a method claim “is not given weight when it simply expresses the intended result of a process step positively recited” (MPEP 2111.04).   As discussed above, Song discloses the method step of delivering dermal fibroblasts to a joint of an individual, as disclosed in the instant specification (paragraph [0046]), thus the method disclosed by Song would necessarily result in a cellular response from endogenous joint cells of the individual and the cellular response would comprise stimulation of growth of the endogenous joint cells of the individual.  The instant claims are merely describing an inherent result by executing the steps of the method.  Since the cited reference has disclosed the claimed method steps, you will necessarily have the same result.  

Claims 2-4 and 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song, in view of Vadala and Orozco, as evidenced by Camplejohn, as applied to claims 1, 5, 16-21 and 23 above, and further in view of Urban et al., (Arthritis Research & Therapy, Vol. 5, No. 3, pages 120-130 (2003); see PTO-892) (“Urban”) and Yoon et al., (Eur Spine J (2006) 15 (Suppl. 3): S379-s388), published online 12 July 2006; see PTO-892) (“Yoon”).

Regarding claims 2, 3, 9 and 10, although Song teaches delivering the human dermal fibroblasts to degenerated knee joints, thus resulting in the production of cartilage comprising matrix molecules such as proteoglycans, it is noted that Song does not further teach delivering the fibroblasts to an individual that has intervertebral disc disease (claim 2), to an intervertebral disc (claim 3), between intervertebral discs (claim 9), or between or in nucleus pulposus and fissures in the inner annulus fibrosus (claim 10).
However, Urban teaches that intervertebral discs (IVDs) are cartilaginous structures that begin to show degeneration much earlier than does any other connective tissue and the degeneration of IVDs is clinically important since this type of degeneration is associated with back pain, which is a major public health problem in Western industrialized societies (Abstract and Introduction, page 120).
Urban teaches IVDs comprise complex structures consisting of a thick outer ring of fibrous cartilage, i.e. annulus fibrosus, and an inner core, i.e. nucleus pulposus. The nucleus pulposus contains native matrix comprising chondrocyte-like cells, collagen fibers and aggrecan-containing gel (Disc morphology, The normal disc, right column, page 120 to left column, first and second paragraphs, page 121; Biochemistry, Normal discs, left column, first paragraph, page 122).  
Urban further teaches that degenerated discs become more fibrotic and less gel-like due to the loss of proteoglycans, e.g. aggrecan (Degenerated discs, right column, second paragraph, page 121; Biochemistry, Changes in disc biochemistry with degeneration, right column, first paragraph, page 122; Fig. 2).
Abstract and Introduction, page S379).
Yoon teaches several strategies for molecular therapy are under investigation including the use of cellular components, e.g. chondrocytes, as well as molecules that influence disc-cell metabolism and phenotype (Molecular therapy strategies for disc disease, right column, page S381).  Specifically, Yoon teaches TGF-beta is a chondrogenic morphogen for disc cells and has the ability to increase the chondrocyte phenotype, thus restoring a more “normal” disc structure since TGF-beta increases the production of matrix molecules such as collagen II, aggrecan and sulfated-glycosaminoglycans (Morphogens, left column and right column, page S383). 
Yoon further teaches the use of TGF-beta1 gene therapy leads to in vivo expression of TGF-beta1 thus resulting in increased synthesis of proteoglycans and collagen (Morphogens, left column, first paragraph, page S384).
Therefore, given that Song teaches the delivery of the human dermal fibroblasts expressing TGF-β1 (hFSF-TGF-β1) resulted in the production of cartilage comprising matrix molecules such as proteoglycans, and Yoon teaches TGF-beta increases the chondrocyte phenotype and when human degenerated disc cells were exposed to TGF-
The person of ordinary skill in the art would have been motivated to modify the cartilage regenerative method of Song to include treating individuals that have intervertebral disc disease by delivering the therapeutic fibroblasts to an intervertebral disc, as well as delivering the fibroblasts between intervertebral discs, and between or in nucleus pulposus and fissures in the inner annulus fibrosus, in view of the teachings of Yoon and Urban, for the predictable result of successfully increasing the production of in vivo cartilage in, between or in the nucleus pulposus and annulus fibrosus of degenerated intervertebral discs, thus increasing the content of beneficial proteoglycans and collagen, thus meeting the limitation of claims 2, 3, 9 and 10. If a technique has been used to improve one method, and a person of ordinary skill in the art would recognize that it would improve similar methods in the same way, using the technique is obvious unless its actual application is beyond his or her skill. MPEP 2141 (I) and (III).

Regarding claims 4 and 6-8, Song does not specifically teach the limitations recited in claims 4 and 6-8.  However, claims 4 and 6-8 recite limitations directed to limitations that define properties of the injected fibroblasts cells and the differentiated chondrocytes that result from the fibroblasts.  
As discussed above regarding claims 1 and 23, Song’s method renders obvious differentiation of the injected dermal fibroblasts into chondrocyte-like cells in vivo. 
A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product. 
Though Song does not state the fibroblasts and chondrocyte-like are cells that produce fibrous matrix molecules, cartilaginous matrix molecules, wherein the matrix molecules are collagen I, collagen II and the proteoglycan aggrecan, the fact that Song carries out the same method steps as in the instant application means that any and all results of the method of song, whether recognized at the time of publication or not, were inherently achieved by the reference method.



Response to Remarks
Rejections under 35 USC 103(a):

As to Applicant’s remarks regarding claim 23 and the limitation directed to delivering by injection a composition consisting essentially of fibroblasts to a joint of an individual, as discussed at Applicant’s remarks (page 9, last paragraph to page 10, first paragraph), Applicant’s remarks have been fully considered, but are not found persuasive.
In response to Applicant’s argument that the entire teaching of Thorne demonstrates evidence that the presence of a fibrin matrix, or other biocompatible matrix, would materially change the characteristics of Applicant’s invention, it is noted, as previously discussed in the Office Action at pages 7-8 (4/22/2021), Applicant has the burden of showing that Applicant’s specification discloses that the presence of a fibrin matrix, or other biocompatible matrix (e.g. cell scaffold), would materially affect the basic and novel characteristic of the claimed invention (i.e. differentiating dermal fibroblasts into chondrocyte-like cells in vivo). Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, for the purpose of searching for and applying prior art, the phrase “consisting essentially of” will be construed as equivalent to “comprising”.  MPEP 2111.03 (III)


Conclusion
No claim is allowed. No claim is free of the prior art.




Examiner Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.